Braley, J.
By the defendant’s general laws and by-laws which were incorporated in the “beneficiary certificate” or contract, the original beneficiary, the wife of the assured, having predeceased him and no further designation of a beneficiary having been made, the plaintiffs as his sole heirs at law are entitled to the fund notwithstanding his parol promise to the claimant, his stepdaughter, that if she would pay the assessments as they fell due she should receive the proceeds-of the certificate at his death. Ulman v. United Order of the Golden Cross, 220 Mass. 422, 427. Pease v. Royal Society of Good Fellows, 176 Mass. 506. Daniels v. Pratt, 143 Mass. 216. American Legion of Honor v. Perry, 140 Mass. 580. Pub. Sts. c. 115, § 8. St. 1882, c. 195, § 2. See R. L. c. 119, § 6.
But, if the plaintiffs’ request that as matter of law they were entitled to a verdict should have been given, the case is before us on the report of the presiding judge under which justice may be done between the parties. The fund has been paid into court by the defendant, and the plaintiffs and the claimant should be treated as interpleading under R. L. c. 173, § 37.
It is evident that but for the payments which the claimant made, the certificate would have lapsed, and the plaintiffs would not have received anything. The advances were made on the express promise of the decedent under whom the plaintiffs claim, and, having been beneficial in the preservation of their property interests, the claimant should be reimbursed for both principal and interest. Unity Mutual Life Assurance Association v. Dugan, 118 Mass. 219. Haggerty v. McCanna, 10 C. E. Green, 48. West v. Reid, 2 Hare, 249. Gill v. Downing, L. R. 17 Eq. 316.
The cases of Clark v. Royal Arcanum, 176 Mass. 468, United Order of the Golden Cross v. Merrick, 163 Mass. 374, and Clarke v. Schwarzenberg, 164 Mass. 347, are plainly distinguishable. In the first case the suit was against the society to recover the amount of the certificate or the amount of assessments which the plaintiff had paid in reliance on the promise of her husband to transfer the certificate to her. It was held that no rights had been acquired in *242the certificate, or to the proceeds by force of the agreement. See Kerr v. Crane, 212 Mass. 224, 226. In United Order of the Golden Cross v. Merrick, where there were rival claimants the court decided that the fraternal order could maintain a bill of interpleader, and in Clarke v. Schwarzenberg the plaintiff’s right to reimbursement for premiums voluntarily paid was expressly left undetermined.
By the terms of the report the plaintiffs are to have judgment in the sum of $1,246.89 with costs to the defendant taxed at $7.83, while judgment is to be entered for the claimant in the sum of $745.28.

So ordered.